UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted November 15, 2006*
                            Decided November 28, 2006

                                      Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 06-2340
                                             Appeal from the United States District
BRUCE MELTON,                                Court for the Central District of
    Plaintiff-Appellant,                     Illinois

      v.                                     No. 05-2046

PLASTIPAK PACKAGING, INC.,                   Michael P. McCuskey,
    Defendant-Appellee.                      Chief Judge.


                                    ORDER

       After Plastipak Packaging, Inc. (“Plastipak”) fired him in January 2004,
Bruce Melton sued Plastipak under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., for race discrimination (Melton is African-American). The
district court granted summary judgment for Plastipak, and we affirm.

       We view the facts in the light most favorable to Melton. See Ballance v. City
of Springfield, 424 F.3d 614, 616 (7th Cir. 2005). In 2002 Melton began working as


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-2340                                                                     Page 2

a material handler for Plastipak, a manufacturer of plastic packaging containers.
Melton organized warehouse materials and kept inventory. On December 13, 2003,
an employee from Plastipak’s Human Resources department received an
anonymous telephone call. The caller asserted that Melton had been pilfering
Plastipak’s materials and reselling them to a man named Larry Meyers. The caller
detailed the time, place, and manner of the exchanges.

       About a month later one of Plastipak’s employees noticed a truck pull into
the dock area after dark. The driver began loading Plastipak inventory into his
truck. Aware of the recent thefts, the employee called his supervisor to the scene.
The supervisor arrived and confronted the truck driver, Meyers, who admitted
taking the materials with help from one of Plastipak’s employees. Meyers initially
claimed that his contact inside Plastipak was a “white guy with gray hair and
glasses.” But after his cousin, another Plastipak employee, talked with Meyers
alone, Meyers identified Melton as his accomplice. In addition, another Plastipak
employee reported that on another occasion, he had seen Meyers and Melton
talking together.

        Plastipak questioned Melton about the thefts, but he denied having
participated in them. Melton also disclaimed knowing Meyers. But, based on
Meyers’s statement and the earlier evidence linking Melton to the thefts, Plastipak
officials disbelieved him. Invoking its policy of firing employees for lying, two days
later Plastipak terminated Melton for lying about his relationship with Meyers and
the theft.

       In February 2005 Melton filed this complaint alleging racial discrimination in
the discharge. The district court granted summary judgment for Plastipak,
concluding that Melton did not offer any evidence that Plastipak’s reason for firing
him was pretextual.

      On appeal Melton argues that the district court incorrectly granted summary
judgment because Meyers’s initial statement implicating someone other than
Melton is evidence that Plastipak’s stated reason for firing him (that he lied) was
pretextual. Summary judgment is appropriate if the moving party demonstrates


that there is no genuine issue as to any material fact and that the moving party is
entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); see Ptasznik v. St.
Joseph Hosp., 464 F.3d 691, 694 (7th Cir. 2006). We review the district court’s
grant of summary judgment de novo. Scaife v. Cook County, 446 F.3d 735, 738-39
(7th Cir. 2006). An employer is entitled to summary judgment in an indirect case of
discrimination under Title VII (which this is) if there is no evidence that the
employer’s stated, non-discriminatory reason for the adverse action is dishonest.
No. 06-2340                                                                    Page 3

See Forrester v. Rauland-Borg Corp., 453 F.3d 416, 417-19 (7th Cir. 2006) (“If it is
the true ground and not a pretext, the case is over.”).

       In this case, there is no evidence that Plastipak’s stated reason for
discharging Melton—his dishonesty—was insincere. Melton does not dispute that
Meyers gave Plastipak a reason to believe that Melton was involved in the theft of
Plastipak property. While Plastipak had reason to question Meyers’s reliability,
given that his story changed after consulting with his cousin, Plastipak had other
reasons to believe Melton was dishonest: the separate call alerting Plastipak to
Melton’s activities of theft and an employee’s account of Melton’s on-site
conversations with Meyers.

        Melton’s argument is largely based on his belief that the investigation was
poorly conducted. But a flawed investigation is not evidence that Plastipak was
untruthful about its reasons for Melton’s termination. See Sublett v. Wiley & Sons,
Inc., 463 F.3d 731, 737 (7th Cir. 2006). Because Melton cannot show any evidence
that Plastipak’s reason was pretextual, summary judgment was properly granted.
See Forrester, 453 F.3d at 417 (7th Cir. 2006).
                                                                         AFFIRMED.